EXHIBIT 10.2

 
 
WEST END BANK, S.B.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (this "Agreement") is made
effective as of August 22, 2018 (the "Effective Date"), by and between West End
Bank, S.B., an Indiana-chartered savings bank (the "Bank") and Robin D. Henry
("Executive").  The Bank and Executive are sometimes collectively referred to
herein as the "parties."  Any reference to the "Company" shall mean West End
Indiana Bancshares, Inc., the stock holding company of the Bank.  The Company is
a signatory to this Agreement for the purpose of guaranteeing the Bank's
performance hereunder.
WITNESSETH
WHEREAS, the Executive is currently employed as Executive Vice President and
Chief Human Resource Officer of the Bank pursuant to an employment agreement, as
amended, between the Company, Bank and the Executive entered into as of May 11,
2011 (the "Prior Agreement"); and
WHEREAS, the Company, Bank and Executive desire to amend and restate the Prior
Agreement in order to clarify certain provisions of the Prior Agreement and to
assure the continued availability of the Executive's services; and


WHEREAS, the Executive has agreed to such changes; and


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:
1.   POSITION AND RESPONSIBILITIES.
During the term of this Agreement, Executive shall serve as Executive Vice
President and Chief Human Resource Officer of the Bank.  The Executive shall
report directly to the President and Chief Executive Officer of the Bank or his
designee, as selected by the President and Chief Executive Officer.  In
addition, the Executive shall perform such executive services for the Bank as
may be consistent with her titles and from time to time assigned to her by the
Bank's Board of Directors or the President and Chief Executive Officer of the
Bank.
2.   TERM AND DUTIES.
(a) Three Year Contract; Annual Renewal.  The term of this Agreement will begin
as of the Effective Date and shall continue thereafter for a period of three (3)
years.  Beginning on the first annual anniversary date of this Agreement, and on
each annual anniversary date thereafter, the term of this Agreement shall be
extended for a period of one year in addition to the then-remaining term;
provided that (1) the Bank has not given notice to the Executive in writing at
least ninety (90) days prior to such renewal date that the term of this
Agreement shall not be extended further; and (2) prior to such renewal date, the
disinterested members of the Board have explicitly reviewed and approved the
extension and the results thereof shall be
 

--------------------------------------------------------------------------------

 
included in the minutes of the Board's meeting.  On an annual basis prior to the
deadline for the notice period referenced above, the Board shall conduct a
performance review of the Executive for the purpose of determining whether to
provide notice of non-renewal.  Reference herein to the term of this Agreement
shall refer to both such initial term and such extended terms.  Notwithstanding
the foregoing, in the event that the Company or the Bank has entered into an
agreement to effect a transaction which would be considered a Change in Control
as defined below, then the term of this Agreement shall be extended and shall
terminate thirty-six (36) months following the date on which the Change in
Control occurs.


(b) Termination of Employment.  Notwithstanding anything contained in this
Agreement to the contrary, either Executive or the Bank may terminate
Executive's employment with the Bank at any time during the term of this
Agreement, subject to the terms and conditions of this Agreement.
(c) Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of Executive's employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Bank and Executive may mutually agree.


(d) Duties; Membership on Other Boards.  During the term of this Agreement,
except for periods of absence occasioned by illness, reasonable vacation
periods, and reasonable leaves of absence approved by the Board, Executive shall
devote substantially all of his business time, attention, skill, and efforts to
the faithful performance of his duties hereunder, including activities and
services related to the organization, operation and management of the Bank;
provided, however, that, Executive may serve, on the boards of directors of, and
hold any other offices or positions in, business companies or business or civic
organizations, on which she currently serves (with the knowledge of the board)
or which, in the Board's judgment, will not present any conflict of interest
with the Bank, or materially affect the performance of Executive's duties
pursuant to this Agreement.  Executive shall provide the Board of Directors
annually for its approval a list of organizations for which the Executive acts
as a director or officer.
3.    COMPENSATION, BENEFITS AND REIMBURSEMENT.
(a) Base Salary.  In consideration of Executive's performance of the duties set
forth in Section 2, the Bank shall provide Executive the compensation specified
in this Agreement.  The Bank shall pay Executive a salary of $107,162.00 per
year ("Base Salary"). The Base Salary shall be payable biweekly, or with such
other frequency as officers of the Bank are generally paid. During the term of
this Agreement, the Base Salary shall be reviewed at least annually by the Board
or by a committee designated by the Board, and the Bank may increase, but not
decrease (except for a decrease that is generally applicable to all employees)
Executive's Base Salary. Any increase in Base Salary shall become "Base Salary"
for purposes of this Agreement.
(b) Bonus and Incentive Compensation.  Executive shall be entitled to equitable
participation in incentive compensation and bonuses in any plan or arrangement
of the Bank or the Company in which Executive is eligible to participate. 
Nothing paid to Executive under any such plan or arrangement will be deemed to
be in lieu of other compensation to which Executive is entitled under this
Agreement.

--------------------------------------------------------------------------------

(c) Employee Benefits.  The Bank shall provide Executive with employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or from which she was deriving benefit immediately
prior to the commencement of the term of this Agreement, and the Bank shall not,
without Executive's prior written consent, make any changes in such plans,
arrangements or perquisites that would adversely affect Executive's rights or
benefits thereunder, except as to any changes that are applicable to all
participating employees.  Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive will be entitled to participate in
and receive benefits under any employee benefit plans including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident insurance plans, medical coverage or
any other employee benefit plan or arrangement made available by the Bank and/or
the Company in the future to its senior executives, including any stock benefit
plans, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.
(d) Paid Time Off.  Executive shall be entitled to paid vacation time each year
during the term of this Agreement (measured on a fiscal or calendar year basis,
in accordance with the Bank's usual practices), as well as sick leave, holidays
and other paid absences in accordance with the Bank's policies and procedures
for senior executives.  Any unused paid time off during an annual period shall
be treated in accordance with the Bank's personnel policies as in effect from
time to time.
(e) Expense Reimbursements.  The Bank shall also pay or reimburse Executive for
all reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate in connection with the performance of his duties under this
Agreement, upon presentation to the Bank of an itemized account of such expenses
in such form as the Bank may reasonably require, provided that such payment or
reimbursement shall be made as soon as practicable but in no event later than
March 15 of the year following the  year in which such right to such payment or
reimbursement occurred.
4.   PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
(a) Upon the occurrence of an Event of Termination (as herein defined) during
the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that in the event such Event of Termination occurs within
eighteen (18) months following a Change in Control (as defined in Section 5
hereof), Section 5 shall apply instead. As used in this Agreement, an "Event of
Termination'' shall mean and include any one or more of the following:
(i)
the involuntary termination of Executive's employment hereunder by the Bank for
any reason other than termination governed by Section 5 (in connection with or
following a Change in Control), Section 6 (due to Disability or death), Section
7 (due to Retirement), or  Section 8 (for Cause), provided that such termination
constitutes a "Separation from Service" within the meaning of Section 409A of
the Internal Revenue Code ("Code"); or

 

--------------------------------------------------------------------------------

(ii)
Executive's resignation from the Bank's employ upon any of the following, unless
consented to by Executive:

(A) failure to appoint Executive to an executive position as set forth in
Section 1, or a material change in Executive's function, duties, or
responsibilities, which change would cause Executive's position to become one of
lesser responsibility, importance, or scope than an executive position as
described in Section 1, to which Executive has not agreed in writing (and any
such material change shall be deemed a continuing breach of this Agreement by
the Bank); provided that the appointment of Executive to a different executive
position shall not constitute Good Reason;
(B) a relocation of Executive's principal place of employment to a location that
is more than 20 miles from the location of the Bank's principal executive
offices as of the date of this Agreement;
(C) a material reduction in the benefits and perquisites, including Base Salary,
to Executive from those being provided as of the Effective Date (except for any
reduction that is part of a reduction in pay or benefits that is generally
applicable to officers or employees of the Bank);
(D) a liquidation or dissolution of the Bank; or
(E) a material breach of this Agreement by the Bank.
Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation for "Good Reason" upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed ninety (90) days)
after the event giving rise to the right to elect, which termination by
Executive shall be an Event of Termination.  The Bank shall have thirty (30)
days to cure the condition giving rise to the Event of Termination, provided
that the Bank may elect to waive said thirty (30) day period.
(b) Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, the Base Salary and bonuses that Executive would be entitled
to for the remaining unexpired term of the Agreement.  For purposes of
determining the bonus(es) payable hereunder, the bonus(es) will be deemed to be
equal to the highest bonus paid at any time for any of the prior three years. 
Such payments shall be paid in a lump sum within ten (10) days of the
Executive's Separation from Service (within the meaning of Section 409A of the
Code) and shall not be reduced in the event Executive obtains other employment
following the Event of Termination. Notwithstanding the foregoing, Executive
shall not be entitled to any payments or benefits under this Section 4 unless
and until Executive executes a release of his claims against the Bank, the
Company and any affiliate, and their officers, directors, successors and
assigns, releasing said persons from any and all claims, rights,
 

--------------------------------------------------------------------------------

demands, causes of action, suits, arbitrations or grievances relating to the
employment relationship, including claims under the Age Discrimination in
Employment Act, but not including claims for benefits under tax-qualified plans
or other benefit plans in which Executive is vested, claims for benefits
required by applicable law or claims with respect to obligations set forth in
this Agreement that survive the termination of this Agreement.
(c) Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a lump sum cash payment
reasonably estimated to be equal to the present value of the contributions that
would have been made on the Executive's behalf under the Bank's defined
contribution plans (e.g., 401(k) Plan, ESOP, and any other defined contribution
plan maintained by the Bank), as if Executive had continued working for the Bank
for the remaining unexpired term of the Agreement following such Event of
Termination, earning the salary that would have been achieved during such
period.  Such payments shall be paid in a lump sum within ten (10) days of the
Executive's Separation from Service and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.
(d) Upon the occurrence of an Event of Termination, the Bank shall provide, at
the Bank's expense, for the remaining unexpired term of the Agreement,
nontaxable medical and dental coverage and life insurance coverage substantially
comparable, as reasonably available, to the coverage maintained by the Bank for
Executive prior to the Event of Termination, except to the extent such coverage
may be changed in its application to all full time Bank employees. 
Notwithstanding the foregoing, if applicable law (including, but not limited to,
laws prohibiting discriminating in favor of highly compensated employees), or,
if participation by the Executive is not permitted under the terms of the
applicable health plans, or if providing such benefits would subject the Bank to
penalties, then the Bank shall pay the Executive a cash lump sum payment
reasonably estimated to be equal to the value of such non-taxable medical and
dental benefits, with such payment to be made by lump sum within ten (10) days
of the Date of Termination, or if later, the date on which the Bank determines
that such insurance coverage (or the remainder of such insurance coverage)
cannot be provided for the foregoing reasons.
(e) For purposes of this Agreement, a "Separation from Service" shall have
occurred if the Bank and Executive reasonably anticipate that either no further
services will be performed by the Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).  If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive's Separation from Service.
 

--------------------------------------------------------------------------------

5.   CHANGE IN CONTROL.
(a) Any payments made to Executive pursuant to this Section 5 are in lieu of any
payments that may otherwise be owed to Executive pursuant to this Agreement
under Section 4, such that Executive shall either receive payments pursuant to
Section 4 or pursuant to Section 5, but not pursuant to both Sections.


(b) For purposes of this Agreement, the term "Change in Control" shall mean:

(1)
Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another Bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(2)
Acquisition of Significant Share Ownership:  A person or persons acting in
concert hereinafter becomes the beneficial owner of 25% or more of a class of
the Company's or the Bank's voting securities;

(3)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company's or the Bank's Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company's or the Bank's Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or

(4)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

(c)  Upon the occurrence of a Change in Control followed within eighteen (18)
months by an Event of Termination (as defined in Section 4 hereof), Executive,
shall receive as severance pay or liquidated damages, or both, a lump sum cash
payment equal to three times the sum of (i) Executive's highest annual rate of
Base Salary paid to Executive at any time under this Agreement, plus (ii) the
highest bonus paid to Executive with respect to the three completed fiscal years
prior to the Change in Control.  Such payment shall be paid in a lump sum within
ten (10) days of the Executive's Separation from Service (within the meaning of
Section 409A of the Code) and shall not be reduced in the event Executive
obtains other employment following the Event of Termination.
(d) Upon the occurrence of a Change in Control followed within eighteen (18)
months by an Event of Termination (as defined in Section 4 hereof), the Bank
shall pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate,
 

--------------------------------------------------------------------------------

as the case may be, a lump sum cash payment reasonably estimated to be equal to
the present value of the contributions that would have been made on Executive's
behalf under the Bank's defined contribution plans (e.g., 401(k) Plan, ESOP, and
any other defined contribution plan maintained by the Bank), as if Executive had
continued working for the Bank for thirty-six (36) months after the effective
date of such termination of employment, earning the salary that would have been
achieved during such period.  Such payments shall be paid in a lump sum within
ten (10) days of the Executive's Separation from Service and shall not be
reduced in the event Executive obtains other employment following the Event of
Termination.  If Executive is a Specified Employee, as defined in Code Section
409A and any payment to be made under this sub-paragraph (c) or (d) of this
Section 5 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive's Separation from Service.
(e) Upon the occurrence of a Change in Control followed within eighteen (18)
months by an Event of Termination (as defined in Section 4 hereof), the Bank (or
its successor) shall provide at the Bank's (or its successor's) expense,
nontaxable medical and dental coverage and life insurance coverage substantially
comparable, as reasonably available, to the coverage maintained by the Bank for
Executive prior to his termination, except to the extent such coverage may be
changed in its application to all Bank employees and then the coverage provided
to Executive shall be commensurate with such changed coverage.  Such coverage
shall cease thirty-six (36) months following the termination of Executive's
employment.  Notwithstanding the foregoing, if applicable law (including, but
not limited to, laws prohibiting discriminating in favor of highly compensated
employees), or, if participation by the Executive is not permitted under the
terms of the applicable health plans, or if providing such benefits would
subject the Bank to penalties, then the Bank shall pay the Executive a cash lump
sum payment reasonably estimated to be equal to the value of such non-taxable
medical and dental benefits, with such payment to be made by lump sum within ten
(10) days of the Date of Termination, or if later, the date on which the Bank
determines that such insurance coverage (or the remainder of such insurance
coverage) cannot be provided for the foregoing reasons.
6.    TERMINATION FOR DISABILITY OR DEATH.
(a) Termination of Executive's employment based on "Disability" shall be
construed to comply with Section 409A of the Internal Revenue Code and shall be
deemed to have occurred if: (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months; (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months, Executive is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank or the Company; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration. The provisions of Sections 6(b) and (c) shall apply upon the
termination of the Executive's employment based on Disability.  For the
avoidance of doubt, if an Executive receives benefits under Sections 6(b) and
6(c) of this Agreement, the Executive (and beneficiary, as applicable) shall not
be entitled to any other benefits under this Agreement, including the death
benefits in Section 6(d) of this Agreement, in the event the Executive dies
during the term of Disability.  Upon the determination that Executive has
suffered a Disability, disability payments hereunder shall commence within
thirty (30) days.
 

--------------------------------------------------------------------------------

(b) Executive shall be entitled to receive benefits under any short-term or
long-term disability plan maintained by the Bank.  To the extent such benefits
are less than Executive's Base Salary, the Bank shall pay Executive an amount
equal to the difference between such disability plan benefits and the amount of
Executive's Base Salary for the longer of  one (1) year following the
termination of his employment due to Disability or the remaining term of this
Agreement, which shall be payable in accordance with the regular payroll
practices of the Bank.
(c) The Bank shall cause to be continued life insurance coverage and non-taxable
medical and dental coverage substantially comparable, as reasonably available,
to the coverage maintained by the Bank for Executive prior to the termination of
his employment based on Disability, except to the extent such coverage may be
changed in its application to all Bank employees or not available on an
individual basis to an employee terminated based on Disability.  This coverage
shall cease upon the earlier of (i) the date Executive returns to the full-time
employment of the Bank; (ii) Executive's full-time employment by another
employer; (iii) expiration of the remaining term of this Agreement; or (iv)
Executive's death.
(d) In the event of Executive's death during the term of this Agreement, his
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be paid Executive's Base Salary at the rate in effect at the
time of Executive's death in accordance with the regular payroll practices of
the Bank for a period of one (1) year from the date of Executive's death, and
the Bank shall continue to provide non-taxable medical, dental and other
insurance benefits normally provided for Executive's family (in accordance with
its customary co-pay percentages) for twelve (12) months after Executive's
death.  Such payments are in addition to any other life insurance benefits that
Executive's beneficiaries may be entitled to receive under any employee benefit
plan maintained by the Bank for the benefit of Executive, including, but not
limited to, the Bank's tax-qualified retirement plans.
7.    TERMINATION UPON RETIREMENT.
Termination of Executive's employment based on "Retirement" shall mean
termination of Executive's employment at any time after Executive reaches age 65
or in accordance with any retirement policy established by the Board with
Executive's consent with respect to her.  Upon termination of Executive based on
Retirement, no amounts or benefits shall be due Executive under this Agreement,
and Executive shall be entitled to all benefits under any retirement plan of the
Bank and other plans to which Executive is a party.
8.    TERMINATION FOR CAUSE.
(a) The Bank may terminate Executive's employment at any time, but any
termination other than termination for "Cause," as defined herein, shall not
prejudice Executive's right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for "Cause."
(b) The term termination for "Cause" shall mean termination because of
Executive's: (i) personal dishonesty; (ii) incompetence; (iii) willful
misconduct; (iv) breach of fiduciary duty
 

--------------------------------------------------------------------------------

involving personal profit; (v) intentional failure to perform stated duties;
(vi) willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or (vii)
material breach of any provision of this Agreement.  Notwithstanding the
foregoing, Cause shall not be deemed to exist unless there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof.  Prior to holding a meeting at which the Board is to make a final
determination whether Cause exists, if the Board determines in good faith at a
meeting of the Board, by not less than a majority of its entire membership, that
there is probable cause for it to find that the Executive was guilty of conduct
constituting Cause as described above, the Board may suspend the Executive from
her duties hereunder for a reasonable period of time not to exceed fourteen (14)
days pending a further meeting  at which the Executive shall be given the
opportunity to be heard before the Board.  Upon a finding of Cause, the Board
shall deliver to the Executive a Notice of Termination, as more fully described
in Section 10 below.
9.     RESIGNATION FROM BOARDS OF DIRECTORS
In the event of Executive's termination of employment due to an Event of
Termination, Executive's service as a director of the Bank, the Company, and any
affiliate of the Bank or the Company shall immediately terminate.  This Section
9 shall constitute a resignation notice for such purposes.


10.    NOTICE.
(a) Any purported termination by the Bank for Cause shall be communicated by
Notice of Termination to Executive.  If, within thirty (30) days after any
Notice of Termination for Cause is given, Executive notifies the Bank that a
dispute exists concerning the termination, the parties shall promptly proceed to
arbitration, as provided in Section 20.  Notwithstanding the pendency of any
such dispute, the Bank shall discontinue paying Executive's compensation until
the dispute is finally resolved in accordance with this Agreement.  If it is
determined that Executive is entitled to compensation and benefits under Section
4 or 5, the payment of such compensation and benefits by the Bank shall commence
immediately following the date of resolution by arbitration, with interest due
Executive on the cash amount that would have been paid pending arbitration (at
the prime rate as published in The Wall Street Journal from time to time).
(b) Any other purported termination by the Bank or by Executive shall be
communicated by a "Notice of Termination" (as defined in Section 10(c)) to the
other party.  If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 20.  Notwithstanding the pendency
of any such dispute, the Bank shall continue to pay Executive her Base Salary,
and other compensation and benefits in effect when the notice giving rise to the
dispute was given (except as to termination of Executive for Cause); provided,
however, that such payments and
 

--------------------------------------------------------------------------------

benefits shall not continue beyond the date that is 36 months from the date the
Notice of Termination is given.  In the event the voluntary termination by
Executive of her employment is disputed by the Bank, and if it is determined in
arbitration that Executive is not entitled to termination benefits pursuant to
this Agreement, he shall return all cash payments made to her pending resolution
by arbitration, with interest thereon at the prime rate as published in The Wall
Street Journal from time to time, if it is determined in arbitration that
Executive's voluntary termination of employment was not taken in good faith and
not in the reasonable belief that grounds existed for her voluntary
termination.  If it is determined that Executive is entitled to receive
severance benefits under this Agreement, then any continuation of Base Salary
and other compensation and benefits made to Executive under this Section 10
shall offset the amount of any severance benefits that are due to Executive
under this Agreement.
(c) For purposes of this Agreement, a "Notice of Termination" shall mean a
written notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated.
11.    POST-TERMINATION OBLIGATIONS.
(a) Executive hereby covenants and agrees that, for a period of one year
following her termination of employment with the Bank, he shall not, without the
written consent of the Bank, either directly or indirectly:


(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank or the Company, or any of their
respective subsidiaries or affiliates, to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company, or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within 20
miles of the locations in which the Bank or the Company has business operations
or has filed an application for regulatory approval to establish an office;


(ii) become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other financial services entity or business that competes with the business of
the Bank or its affiliates or has headquarters or offices within twenty-five
(25) miles of any of the Company's or Bank's offices; provided, however, that
this restriction shall not apply if Executive's employment is terminated in
connection with a Change in Control or if Executive does not have any right to
or waives (or returns to the Bank) any payments under Section 4 hereof; or


(b)   As used in this Agreement, "Confidential Information" means information
belonging to the Bank which is of value to the Bank in the course of conducting
its business and the disclosure of which could result in a competitive or other
disadvantage to the Bank.
 

--------------------------------------------------------------------------------

 Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Bank. Confidential Information includes information developed
by the Executive in the course of the Executive's employment by the Bank, as
well as other information to which the Executive may have access in connection
with the Executive's employment. Confidential Information also includes the
confidential information of others with which the Bank has a business
relationship. Notwithstanding the foregoing, Confidential Information does not
include information in the public domain.  The Executive understands and agrees
that the Executive's employment creates a relationship of confidence and trust
between the Executive and the Bank with respect to all Confidential Information.
At all times, both during the Executive's employment with the Bank and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Bank, except as may be necessary
in the ordinary course of performing the Executive's duties to the Bank.


(c) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank, in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between the
Executive and the Bank or any of its subsidiaries or affiliates.
(d) All payments and benefits to Executive under this Agreement shall be subject
to Executive's compliance with this Section 11.  The parties hereto, recognizing
that irreparable injury will result to the Bank, its business and property in
the event of Executive's breach of this Section 11, agree that, in the event of
any such breach by Executive, the Bank will be entitled, in addition to any
other remedies and damages available, to an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive's experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Bank, and that the enforcement of a remedy by way of
injunction will not prevent Executive from earning a livelihood.  Nothing herein
will be construed as prohibiting the Bank or the Company from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from Executive.


12.    SOURCE OF PAYMENTS.
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company may accede to this Agreement but
only for the purposed of guaranteeing payment and provision of all amounts and
benefits due hereunder to Executive.
 

--------------------------------------------------------------------------------

13.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, including the Prior Agreement, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided in an agreement that does not
constitute an employment agreement.  No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to her without reference to this Agreement.
14.    NO ATTACHMENT; BINDING ON SUCCESSORS.
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.
15.    MODIFICATION AND WAIVER.
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
16.    REQUIRED PROVISIONS.
(a) The Bank may terminate Executive's employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive's right to compensation or other benefits under this Agreement. 
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause.
(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, the Bank's obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.
 

--------------------------------------------------------------------------------

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(e)(4) [12
USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the Federal Deposit
Insurance Act, all obligations of the Bank under this Agreement shall terminate
as of the effective date of the order, but vested rights of the contracting
parties shall not be affected.
(d) If the Bank is in default as defined in Section 3(x)(1) [12 USC §1813(x)(1)]
of the Federal Deposit Insurance Act, all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.
(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by either the Office of the Comptroller of
the Currency or the Board of Governors of the Federal Reserve System
(collectively, the "Regulator") or his or her designee, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) [12 USC §1823(c)] of the Federal
Deposit Insurance Act; or (ii) by the Regulator or his or her designee at the
time the Regulator or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Regulator to be in an unsafe or unsound condition.  Any rights of the
parties that have already vested, however, shall not be affected by such action.
(f) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank or the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
17.    SEVERABILITY.
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
18.    HEADINGS FOR REFERENCE ONLY.
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
19.    GOVERNING LAW.
This Agreement shall be governed by the laws of the State of Indiana except to
the extent superseded by federal law.
 

--------------------------------------------------------------------------------

20.    ARBITRATION.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Bank, in accordance with the rules
of the American Arbitration Association's National Rules for the Resolution of
Employment Disputes ("National Rules") then in effect.  One arbitrator shall be
selected by Executive, one arbitrator shall be selected by the Bank and the
third arbitrator shall be selected by the arbitrators selected by the parties. 
If the arbitrators are unable to agree within fifteen (15) days upon a third
arbitrator, the arbitrator shall be appointed for them from a panel of
arbitrators selected in accordance with the National Rules.  Judgment may be
entered on the arbitrator's award in any court having jurisdiction.
21.    INDEMNIFICATION.
(a) Executive shall be provided with coverage under a standard directors' and
officers' liability insurance policy, and shall be indemnified for the term of
this Agreement and for a period of six years thereafter to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by her in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of her having been a director
or officer of the Bank or any affiliate (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, judgments, court
costs and attorneys' fees and the cost of reasonable settlements (such
settlements must be approved by the Board), provided, however, Executive shall
not be indemnified or reimbursed for legal expenses or liabilities incurred in
connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by Executive.  Any such indemnification shall be made
consistent with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.
(b) Any indemnification by the Bank shall be subject to compliance with any
applicable regulations of the Federal Deposit Insurance Corporation.
22.    NOTICE.
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:
To the Bank:
West End Bank, S.B.
34 South 7th Street
Richmond, Indiana 47374
 
To Executive:
 
Robin D. Henry
At the address last appearing on
the personnel records of the Bank
 
 
   




--------------------------------------------------------------------------------

SIGNATURES
IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, on the date first above written.

 
WEST END BANK, S.B.
 
             By:   
  /s/ John P. McBride
     
WEST END INDIANA BANCSHARES, INC.
 
           
 
     By:      /s/ John P. McBride      
EXECUTIVE:
              By:  
 /s/ Robin D. Henry
Robin D. Henry
Executive Vice President and Chief Human Resources Officer
   














